                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                 )
ERICH MANDEL,                    )
                                 )
      Plaintiff,                 )
                                 )
                                 )                       Case Number: 18-cv-08385
v.                               )
                                 )                       Hon. John Robert Blakey
SEIU LOCAL 73, and COMMUNITY     )
CONSOLIDATED SCHOOL DISTRICT 15, )
                                 )
      Defendants.                )
                                 )
                                 )

                         JOINT SUPPLEMENTAL STATUS REPORT
       In advance of the further status conference set for March 19, 2019 at 10:15 a.m., all

parties jointly submit the following update to the parties’ Initial Joint Status Report submitted on

January 28, 2019 (Dkt. 19).

MIDP Compliance

       The parties exchanged initial MIDP disclosures on February 28, 2019.

Damages and Other Relief

       Plaintiff’s initial disclosures state that, in light of SEIU’s refund to Plaintiff of all dues
withheld after August 21, 2018, and the termination of dues deductions from Plaintiff’s pay,

Plaintiff’s “prayer for relief now only includes the following: declaratory relief that the union

dues taken before and after June 27, 2018 were unconstitutional because Mr. Mandel did not

provide affirmative consent; declaratory relief that the union dues authorization did not constitute

affirmative consent; damages in the amount of union dues withheld after June 27, 2018 that were

not otherwise returned; damages in the amount of union dues withheld before June 27, 2018

limited to the date of the statute of limitations; attorneys’ fees and costs.”



                                                   1
                                                              JOINT SUPPLEMENTAL STATUS REPORT
                                                                            Case Number: 18-cv-08385
       The Parties’ initial disclosures further reflect that, while SEIU Local 73 continues to

dispute Plaintiff’s right to recover any union dues withheld from his pay, the parties agree that

the amount of union dues withheld from Plaintiff’s pay within the applicable two-year

limitations period that have not previously been refunded is $924.00.

Status of Settlement Discussions

       SEIU Local 73 has engaged in initial settlement discussions with Plaintiff, but the parties

did not reach an agreement. SEIU Local 73 believes an early settlement conference with a

Magistrate Judge is likely to be productive. Plaintiff does not believe an early settlement
conference is likely to be productive.



Dated: March 13, 2019                                 Respectfully Submitted,

                                                      By: /Eileen B. Goldsmith
                                                      Eileen B. Goldsmith (pro hac vice)

 ROBERT E. BLOCH (SBN 6187400)
 GEORGE A. LUSCOMBE, III (SBN 6290097)
 Dowd, Bloch, Bennett, Cervone, Auerbach & Yokich
 8 S. Michigan Avenue, 19th Floor
 Chicago, Illinois 60603
 Telephone: (312) 372-1361
 Facsimile: (312) 372-6599
 E-mail: rebloch@laboradvocates.com
         gluscombe@laboradvocates.com

 SCOTT A. KRONLAND (pro hac vice)
 EILEEN B. GOLDSMITH (pro hac vice)
 Altshuler Berzon LLP
 177 Post Street, Suite 300
 San Francisco, California 94108
 Telephone: (415) 421-7151
 Facsimile: (415) 362-8064
 E-mail: skronland@altshulerberzon.com
         egoldsmith@altshulerberzon.com

 Attorneys for Defendant SEIU Local 73




                                                 2
                                                           JOINT SUPPLEMENTAL STATUS REPORT
                                                                         Case Number: 18-cv-08385
